DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a request for continued examination (“RCE”) filed 30 April 2021, on an application filed 30 April 2018, which claims priority to an application that claims priority to provisional applications filed 12 September 2012.
Claims 1, 10, 18 and 19 have been amended.
Claims 1-29 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 April 2021 has been entered.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 19 April 2021 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 1-29 are rejected under 35 U.S.C. 103(a) as being obvious over Peot et al. (U.S. PG-Pub 2010/0185113 A1), hereinafter Peot, further in view of Le et al. (U.S. PG-Pub 2007/0173733 A1), hereinafter Le, further in view of McCarthy et al. (U.S. Patent 6,904,408 B1), hereinafter McCarthy.

As per claims 1, 18 and 19, Peot discloses a brainwave monitoring system and a non-transitory computer readable medium storing machine executable instructions for performing steps (Peot, Figs. 1 and 3) comprising: 
a plurality of client computing devices capturing bio-signal data for a plurality of users, each of the plurality of client computing devices in communication with at least one bio-signal sensor (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8. A cue is derived from captured bio signal data, see paragraphs 4, 9 and 10.); 
at least one user effector to provide a real-time biofeedback output (System outputs real time biofeedback, significant or non significant response detected as a result of the determined response classification, see paragraph 54.); and 
receive time-coded bio-signal data ... (Peot, Figs. 3 and 4 discloses reception of bio-signal data from plural sensors.); 
acquire time-coded feature event data (Various time-coded feature event data is assembled from the received bio-signal data, such as when the user noticed various stimulus, relevant and not relevant, when the user began fixation, see Fig. 5 and see paragraphs 10, 23-25.); 
extract ... feature events from the time coded feature event data at feature event time codes, each feature event being a set of variables and corresponding values at one or more feature event time codes (Feature events are assembled from the feature event data, such as when the eyes (variable) remain focused on a region of less than half a degree (value), see paragraphs 29-30. See also paragraph 31.); 
automatically search the feature events to identify patterns that are statistically significant, each pattern linked to a feature event time code of the one or more feature event time codes, the pattern representing user response associated with the feature event data at the feature event time code (The system of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34.); 
using the feature event time codes linked to the patterns identified in the feature-events, label segments in the time-coded bio-signal data having bio-signal time-codes during a same time segment as the feature event time codes linked to the patterns (Figs. 5 and 6 and paragraphs 43-45.);   
update or create a pipeline using bio-signal features extracted from labelled segments of the time-coded bio-signal data, the pipeline defined by pipeline parameters for predicting brain states, the pipeline associated in part with at least one of a particular activity type, a user, a bio-signal type of a user, an application, and other system platform-related data (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the ; 
 determine and output a response classification of the segments of the time-coded bio-signal data using the pipeline defined by the pipeline parameters, the response classification being an automatic prediction of a brain state at the bio-signal time codes (Response classification of whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 6 and paragraphs 49-53.); 
the at least one user effector configured to provide the real-time biofeedback output as an indication of the response classification (System outputs real time biofeedback, significant or non significant response detected as a result of the determined response classification, see paragraph 54.).

Peot fails to explicitly disclose:
at least one computer server in communication with ... computing devices over a communications network; and
receive data associated with a plurality of user identifiers for the plurality of users; and

at least one computer server in communication with ... computing devices over a communications network (Le, Figs. 8 and 9.)in order to provide a system enabled to communicate data in a variety of processes, creating a more robust and reliable computer processing system.

Further, McCarthy discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to receive data associated with a plurality of user identifiers for the plurality of users (McCarthy, discloses the accumulation data associated with a plurality of users from plural computing devices, see Col. 34, line 60 to Col. 35 line 17; as well as the collection of user identifiers, see Col. 41, lines 32-67.) because to do so would result in a system for detection and interaction utilizing patient mental states that could track plural user’s information, thereby providing increased utility for the operator of the system.

Therefore, it would have been obvious to one of ordinary skill in the art of brainwave signal analysis at the time of the invention/filing to modify the brainwave system of Peot to include:
at least one computer server in communication with ... computing devices over a communications network, as taught by Le, in order to provide a system enabled to communicate data in a variety of processes, creating a more robust and reliable computer processing system; and
to receive data associated with a plurality of user identifiers, as taught by McCarthy, because to do so would result in a system for detection and interaction utilizing patient mental 
Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 7-9, 11, 12 and 21-29, Peot/Le/McCarthy disclose claims 1 and 19. Peot also discloses:
7. 	wherein the acquired time-coded feature event data is based at least partly on calendar data stored on at least one of the plurality of client computing devices (The feature event data of Peot is time-coded within the processing device, so it would comprise calendar data, see Figs. 3-6.).  
8. 	wherein the at least one bio-signal sensor comprises a head-mountable brainwave sensor, and the time-coded bio-signal sensor data comprises brainwave data of the user (Peot, Abstract and Fig. 4);
9. 	determine the response classification based at least partly on a type of the at least one bio-signal sensor (Response classification is determined based on various types of bio-signal sensors, Peot outputs real time biofeedback, significant or non significant response detected as a result of the determined response classification, see paragraph 54.);
11. 	wherein the feature event is kth order feature-event comprising k primary feature-events, k being a positive integer, a primary feature event being a single feature variable and a corresponding discrete feature value (Peot, Figs. 5 and 6.);
12. 	wherein each of the plurality of client computing devices are configured to determine whether the response classification indicates a desired mental state and trigger the user effector to provide feedback based at least in part on whether the additional user response classification indicates a desired mental (User responses are classified as relevant or non-relevant, wherein either could be considered a desired mental state, and the system provides feedback based on that classification, see paragraphs 49-54.);
21, 24, 27.	wherein the at least one bio-signal sensor includes at least one electroencephalography (EEG) bio-signal sensor, and the time-coded bio-signal data includes time-coded EEG bio-signal data (Fig. 4.);  
22, 25, 28. 	wherein the at least one bio-signal sensor includes at least one functional Near-Infrared Spectroscopy (fNIRS) bio-signal sensor, and the time-coded bio-signal data includes time-coded fNIRS bio-signal data (Fig. 4.);  
23, 26, 29. 	wherein the at least one bio-signal sensor includes multiple bio- signal sensor types, the time-coded bio-signal data includes multiple time-coded bio-signal data types, and the at least one computer server is configured to synchronize the time codes of the multiple time-coded bio-signal data types and the feature event time codes (Peot, Fig. 4 and paragraphs 10, 23, 38 and 48.).  


As per claims 2-4, 6 and 10, Peot/Le/McCarthy disclose claims 1 and 19. Peot also discloses:
2. 	the transmission of data among various computing devices (Peot, Fig. 8);
	3.	the at least one computer server (XX, as shown above), for each of the plurality of client computing devices (Peot, Fig. 8), updating a bio-signal interaction profile (Peot, Fig. 6, user responses are classified and saved.); and
10. 	wherein the time-coded bio-signal data is segmented ... with separate parameters, the segmentation grouping portions of the time-coded bio-signal data having a common feature or common features; ... when probabilistically identifying the pattern (Bio-signal data is initially processed in separate segments based on type of signal received, see Figs. 4-6.);

Peot fails to explicitly disclose:
2. 	to transmit a confirmation of the response classification to the at least one computer server;  
3. 	a bio-signal interaction profile associated with the confirmation of the response classification.  
	4.	identify a correspondence between the at least part of the time-coded feature event data stored in the bio-signal interaction profile associated with a first client computing device with time-coded feature event data received from a second client computing device, the correspondence based on the identified pattern of correspondence in the confirmations from the first client computing device and the second client computing device;
6. 	at least one non-bio-signal sensor at and in communication with each of the client computing devices, at least one of the client computing devices configured to: receive time-coded non-bio-signal sensor data from the at least one non-bio-signal sensor; wherein the acquired time-coded feature event data is based at least partly on the received time-coded non-bio-signal sensor data; and
10.	streamed into separate pipelines, each pipeline having different pipeline ... wherein each pipeline is processed separately and only a selected cloud pipeline is utilized by the at least one server computer.

Le also discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide:
2. 	to transmit a confirmation of the response classification to the at least one computer server (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);  
3. 	a bio-signal interaction profile associated with the confirmation of the response classification (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);
4. 	a correspondence between the at least part of the time-coded feature event data stored in the bio-signal interaction profile associated with a first client computing device with time-coded feature event data received from a second client computing device, the correspondence based on the identified pattern of correspondence (Le, Fig. 4 #402-414 where the system uses data from multiple users, and Fig. 3 where the identified pattern of correspondence is identified as indicated above). A secondary embodiment of Le discloses the confirmed user-response classification used in the classification model associated with the user (Le, paragraphs 73, 83 and 85 and Fig. 4 #416);
6. 	at least one non-bio-signal sensor at and in communication with each of the client computing devices, at least one of the client computing devices configured to: receive time-coded non-bio-signal sensor data from the at least one non-bio-signal sensor; wherein the acquired time-coded feature event data is based at least partly on the received time-coded non-bio-signal sensor data (See the environmental inputs of Le, Figures 6, 8 and 9, which are used in .); and
10.	streamed into separate pipelines, each cloud pipeline having different pipeline ... wherein each pipeline is processed separately and only a selected pipeline is utilized by the at least one server computer (Le, Fig. 3 #308 and 310.).

The motivation for making these modifications to the teachings of Peot is the same as that set forth above, in the rejection of claim 1.


As per claims 13, 15-17 and 20, Peot/Le/McCarthy disclose claims 1, discussed above. Peot also discloses:
	13, 15.	biofeedback output (as shown above);
	16. 	wherein the user effector is part of a augment reality system and the real-time biofeedback output comprises ... a display that is part of the augment reality system (Peot discloses use of a helmet mounted display, see paragraphs 8 and 22-23);
	17.	user effector (as shown above);;
	20.	processor and display (as shown above);

Peot fails to explicitly disclose:
13. 	modulation of presentation of stimulus including at least a timing of switching of images being rendered on a display interface of each of the plurality of client computing devices;  
15.	modulation of presentation of stimulus including at least modulation of contrast of images being rendered on a display interface of each of the plurality of client computing devices;  
16. 	visual elements; and
17, 20. 	a visual indication.

Le also discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide:
13. 	modulation of presentation of stimulus including at least a timing of switching of images being rendered on a display interface of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31. It is the Office’s position that displaying information regarding a user’s mental state would be a modulation of a timing of switching of images, as the information regarding the mental state would be modulated from not viewable to viewable at a particular time.);  
15.	modulation of presentation of stimulus including at least modulation of contrast of images being rendered on a display interface of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31. It is the Office’s position that displaying information regarding a user’s mental state would be a modulation of a contrast of images on the interface, as the information regarding the mental state would be modulated from not viewable to viewable.);  
16. 	visual elements (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.);
17. 	a visual indication ... (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.); and
20.	a visual indication ... (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.)  .  

The motivation for making these modifications to the teachings of Peot is the same as that set forth above, in the rejection of claim 1.


As per claims 5 and 14, Peot/Le/McCarthy disclose claims 1 and 19. Peot/Le/McCarthy also discloses: 
5.	acquired time-coded feature event data ... the response classification ..., the server and a plurality of client computing devices, as shown above; and
14. 	wherein the biofeedback output includes modulation of presentation of stimulus including at least a modulation of ... signals output from a speaker of each of the plurality of client computing devices (Le discloses displaying, or modulating, information about the mental state of the user, which would be a biofeedback of the user’s response, see paragraph 31.).


 	5.	an identification of playback of a particular media, ... a determination of liking the particular media; the at least one computer server configured to transmit a recommendation of at least one other particular media; and
	14.	audio signals.

However, McCarthy discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing an identification of playback of a particular media, ... a determination of liking the particular media; the at least one computer server configured to transmit a recommendation of at least one other particular media (Fig. 12 S1-S10) and audio signals (Fig. 7) to provide increased social utility for the user and incentivize use of the system.

Therefore it would have been obvious to one of ordinary skill in the art of brainwave analysis at the time of the invention/filing to modify the teachings of Peot directed to acquiring feature event data from bio-signals McCarthy’s identification of media based on feature event data, determination of a user liking the media and the transmission of media recommendations to a second computing device, and use of audio signals, because to do so would result in a system for detection and interaction utilizing patient mental states that made media recommendations based on the identification of a patient’s media preferences, thereby providing increased social utility for the user and incentivizing use of the system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 1 April 2021	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

The Applicant argues on pages 8-9 that the cited references fails to explicitly disclose: 
	A.	receiving bio-signal data for a plurality of users using a plurality of processors, and multiple computers capturing bio-signal data for a plurality of users and receiving data from plural computing devices;
	B.	a pipeline defined by pipeline parameters that is associated in part with at least one of a particular activity type, a user, a bio-signal type of a user, an application, and any other system platform-related data as claimed;
	C.	receiving data associated with a plurality of user identifiers.

The Office respectfully disagrees, please see the prior art rejection of the claims above. 

Regarding A., Peot discloses a plurality of client computing devices capturing bio-signal data for a plurality of users, each of the plurality of client computing devices in communication with at least one bio-signal sensor (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 

Regarding B., Peot discloses update or create a pipeline using bio-signal features extracted from labelled segments of the time-coded bio-signal data, the pipeline defined by pipeline parameters for predicting brain states, the pipeline associated in part with at least one of a particular activity type, a user, a bio-signal type of a user, an application, and other system platform-related data (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34 and 43-45 and 49-53. This particular pipeline of Peot is associated with a particular user, as well as various bio-signal types of the users, see Fig. 5. Applicant’s specification defines a pipeline as an instance” generated “in order to analyze the user’s private bio-signal data using particular analysis or processing parameters applied during the analysis or processing”, see present specification at paragraph 56; accordingly, the classification model that is utilized on a particular user’s bio-signal data is a pipeline, see paragraphs 49-53, which implement many parameters for predicting brain states.), as shown above. 

Regarding C., McCarthy discloses a system to receive data associated with a plurality of user identifiers for the plurality of users (McCarthy, discloses the accumulation data associated with a plurality of users from plural computing devices, see Col. 34, line 60 to Col. 35 line 17; as well as the collection of user identifiers, see Col. 41, lines 32-67.), as shown above. 



Further, the reference to a pipeline defined by pipeline parameters, and is associated in part with at least one of a particular activity type, a user, a bio-signal type of a user, an application, and any other system platform-related data is extremely broad, as a parameter could be any variable associated with the processing of the bio-signal data, and the Office cannot image the processing of bio-signal data that is NOT associated in part with at least one of a particular activity type, a user, a bio-signal type of a user, an application, and any other system platform-related data, as the mere fact that it is processing a user’s bios-signal data of multiple types, as evidenced by Fig. 5 of Peot would include a pipeline defined with multiple parameters (measured responses of various signals) as well as associated with a particular activity type (pupil size activity/position activity), a user (user’s data being processed), a bio-signal type of a user (EEG, classifier, dwell time, position, pupil size), and an application (the software running the system, or the use of it in the field, as evidenced by Abstract). 

Accordingly, the prior art rejection is upheld.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Peot, Le and McCarthy, based on the logic and sound scientific reasoning of one ordinarily skilled in the 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
3 June 2021